DETAILED ACTION
Response to Amendment
The amendment filed 01/28/2022 has been entered.
Claim 22 is new.
Claims 2-3, and 18 are cancelled. 
Claims 1, 4, 20-21 are amended.
Claims 1, 4-17, and 19-22 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16, and 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over Leabman (US 20190222070 A1) in view of Zakarauskas (US 5526433 A).
Regarding claim 1, Leabman[Figs 1, 2A-C, 6A-D] discloses a support body[Housing #202 or frame #621];
a plurality of receivers mounted on the support body, the plurality of receivers arranged to[Intended use no patentable weight] receive audio transmissions from computing devices in a service area[Transducers #204, 0135-0138; Fig 2B shows a plurality of transmitters and receivers; Moreover the claim does not require the transducers to operate only in a single mode, additionally due to the fact that transducers can transmit and receive, one set of two transducers as in Fig 2A which shows 2 transducers of which one can be a receiver and the other a transmitter and is capable of transmitting and receiving and reads on the claim; Alternatively there is #112; 0055, 0065-0067, 0084];
and a plurality of transmitters separate from the plurality of receivers mounted on the support body[Transducers #204, 0135-0138; Fig 2B shows a plurality of transmitters and receivers; Moreover the claim does not require the transducers to operate only in a single mode, additionally due to the fact that transducers can transmit and receive, one set of two transducers as in Fig 2A which shows 2 transducers of which one can be a receiver and the other a transmitter and is capable of transmitting and receiving and reads on the claim; Alternatively #204 is separate from #112; 0055, 0065-0067, 0084], the plurality of transmitters arranged [Intended use no patentable weight]to transmit audio transmissions to computing devices in the service area.[Transducers #204; 0135-0138]...
wherein each respective transmitter of the plurality of transmitters corresponds to at least one receiver of the plurality of receivers[Fig 2A has 2 transducers #204 also 0135-0138] and is separated from the at least one receiver by a respective structural member[Each transducer #204 is separated from each other in Fig 2A, 6B, 6C] that … 
Leabman does not explicitly teach ….. a respective structural member that extends perpendicular from the support body. 
Zakarauskas[Abstract] teaches ….. at least one receiver (32A)of the plurality of receivers and is separated from the at least one receiver(32B) by a respective structural member(holder which connects 32a to 12 fig. 3) that extends perpendicular from the support body(12)[Microphones #32 A or #32B in Figs 1, 2, 3 are separated from each other and are on a member that extends perpendicular from the body #12].
It would have been obvious to one of ordinary skill in the art to have modified the array in Leabman with the microphones on supports in Zakarauskas to have the receivers separated from the main body to better track the direction of the received sound.
Regarding claim 20, Leabman discloses a support body [0081 has Housing #202 in Fig 2A];
a plurality of receivers mounted on the support body, the plurality of receivers arranged to receive[Intended use no patentable weight] audio transmissions from computing devices in a service area[Transducers #204, 0135-0138; Fig 2B shows a plurality of transmitters and receivers; Moreover the claim does not require the transducers to operate only in a single mode, additionally due to the fact that transducers can transmit and receive, one set of two transducers as in Fig 2A which shows 2 transducers of which one can be a receiver and the other a transmitter and is capable of transmitting and receiving and reads on the claim; Alternatively there is #112; 0055, 0065-0067, 0084];
and a plurality of transmitters separate from the plurality of receivers mounted on the support body [Transducers #204, 0135-0138; Fig 2B shows a plurality of transmitters and receivers; Moreover the claim does not require the transducers to operate only in a single mode, additionally due to the fact that transducers can transmit and receive, one set of two transducers as in Fig 2A which shows 2 transducers of which one can be a receiver and the other a transmitter and is capable of transmitting and receiving and reads on the claim; Alternatively there is #112; 0055, 0065-0067, 0084], the plurality of transmitters arranged [Intended use no patentable weight] to transmit audio transmission to computing devices in the service area[0137 has transducer elements #204 being able to transmit and receive sound waves], wherein the plurality of receivers includes a first quantity of receivers and the plurality of transmitters includes a second quantity of transmitters, and the first quantity is equal to the second quantity[Fig 2B shows a plurality of transmitters and receivers; Moreover the claim does not require the transducers to operate only in a single mode, additionally due to the fact that transducers can transmit and receive, one set of two transducers as in Fig 2A which shows 2 transducers of which one can be a receiver and the other a transmitter and is capable of transmitting and receiving and reads on the claim;], and
wherein each respective transmitter of the plurality of transmitters corresponds to at least one receiver of the plurality of receivers [Fig 2A has one transducer #204 corresponding to other transducer #204] and each respective receiver of the plurality of receivers is separated from a corresponding transmitter by a respective structural member[Each transducer #204 is separated from each other in Fig 2A, 6B, 6C; Alternatively #204 is separate from #112; 0055, 0065-0067, 0084, 0135-0138]…
Leabman does not explicitly teach ….. a respective structural member that extends perpendicular from the support body. 
Zakarauskas[Abstract] teaches ….. at least one receiver of the plurality of receivers and is separated from the at least one receiver by a respective structural member that extends perpendicular from the support body[Microphones #32 A or #32B in Figs 1, 2, 3 are separated from each other and are on a member that extends perpendicular from the body #12].
It would have been obvious to one of ordinary skill in the art to have modified the array in Leabman with the microphones on supports in Zakarauskas to have the receivers separated from the main body to better track the direction of the received sound.
Regarding claim 4, Leabman does not explicitly teach wherein the respective structural member has a length longer than a height of the respective transmitter.
It would have been an obvious matter of design choice to make the respective structural member have a length longer than a height of the respective transmitter, since applicant has not disclosed that the length of the member compared to the height of the transmitter solves any stated problem or is for any particular purpose. 
Moreover, it would have been obvious to one having ordinary skill in the art to have modified the length of the member, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 5, Leabman does not explicitly teach the plurality of receivers includes a first quantity of receivers and the plurality of transmitters includes a second quantity of transmitters, and the first quantity is equal to the second quantity.[Though Figs 2D-F; 0092-0097, 0135- 0138; teaches that number of transmitters vs receivers being able to change as needed]
It would have been an obvious matter of design choice to have the number to receivers equal the number of transmitters, since applicant has not disclosed that number to receivers being equal the number of transmitters solves any stated problem or is for any particular purpose. 
Moreover, it would have been obvious to one having ordinary skill in the art to have changed the number of transmitters to be the same as the number of receivers, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 6, Leabman, as modified, teaches the first and second quantities are equal to eight. [Fig 2F has 8 transducers; 0092-0097]
Regarding claim 7, Leabman does not explicitly teach wherein the plurality of receivers includes a first quantity of receivers and the plurality of transmitters includes a second quantity of transmitters, and the first quantity is different than the second quantity. [Figs 2D-F; 0092-0097, 0135-0138; has number of transmitters vs receivers able to change as needed]
It would have been an obvious matter of design choice to have a different number of receivers compared to transmitters, since applicant has not disclosed that having a different number of receivers compared to transmitters solves any stated problem or is for any particular purpose.
Moreover, it would have been obvious to one having ordinary skill in the art to have changed the number of transmitters to be the different from the number of receivers, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 8, Leabman does not explicitly teach wherein the first quantity is equal to eight and the second quantity is equal to four.[Figs 2D-F; 0092-0097, 0135-0138; has number of transmitters vs receivers able to change as needed]
It would have been an obvious matter of design choice to have eight receivers and four transmitters since applicant has not disclosed that eight receivers and four transmitters solves any stated problem or is for any particular purpose. 
Regarding claim 9, Leabman, as modified, each respective receiver of the plurality of receivers is integral with a housing of a respective transmitter of the plurality of transmitters. [Fig 2A, 6B and 6C has the transducers in #204 inside the housing #202 or #621;]
Regarding claim 10, Leabman implies that the service area includes a 360-degree area surrounding the audio transmitter/receiver array.[Fig 11 B-D; 0174-0176 has transmitters #1103 mounted along the Siren implies all around the structure; 0166 and Fig 10 has Base station #1002 sending waves in any direction and a person of ordinary skill would expect the siren in Fig 11 and the Base station in Fig 10 to have 360 degree range]
It would have been an obvious matter of design choice to have a 360 degree service since having a 360 degree area on a place like the conference table or around the siren would be useful to get signals from all around the array.
Regarding claim 11, Leabman implies that the service area includes a 180-degree area surrounding the audio transmitter/receiver array. [0166; Fig 10 has Base station #1002 sending waves in 180 degrees between #1028 and #1004. Though a person of ordinary skill would expect the Base station of Fig 10 to be 180 degrees].
It would have been an obvious matter of design choice to have a 180 service area since having 180 degree service area when mounted on a wall or screen will cover the desired direction and area facing the array.
Regarding claim 12, Leabman implies that the service area includes a 90-degree area surrounding the audio transmitter/receiver array. [Fig 6D has a laptop #670 sending waves in a 90 degree area. A person of ordinary skill would expect the figure to be 90 degrees].
It would have been an obvious matter of design choice to have a 90 service area since having a 90 degree service area on an array kept in place such as a corner would cover the area facing it.
Regarding claim 13, Leabman, as modified, teaches the plurality of receivers are spaced evenly apart from one another on the support body and the plurality of transmitters are spaced evenly apart from one another on the support body. [Transducers #204 are all evenly spaced in Fig 6B and 6C]
Regarding claim 16, Leabman, as modified, teaches comprising a housing surrounding the plurality of receivers and the plurality of transmitters.[#202 in Fig 2A; 0081]
Regarding claim 19, Leabman, as modified, teaches the housing includes at least one indicator configured to visually indicate[0180, 0185, 0190], in response to receiving an audio transmission, a direction from which the audio transmission was received.[Abstract; 0006, 0046-0049, 0084 discloses use of audio waves to locate the receiving device #120 by the communication component #112]
Regarding claim 21 and 22, Leabman, as modified, teaches a computing device, the computing device comprising: a processor[#104 in fig 1]; and a memory[#106 in Fig 1] storing instructions which, when executed by the processor, cause the processor to: receive first audio transmissions containing first data at the plurality of receivers; and transmit second audio transmissions containing second data to a plurality of computing devices from the plurality of transmitters[#118 in Fig 1; 0068-0073].
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman (US 20190222070 A1) in view of Zakarauskas (US 5526433 A) as applied to claim 13 above, and further in view of Omachi (JP 2019049685 A).
Regarding claim 14, Leabman does not explicitly teach the plurality of receivers includes eight receivers and each respective receiver is oriented 45 degrees apart from a next adjacent receiver with respect to a center of the support body.
Omachi teaches the plurality of receivers includes eight receivers and each respective receiver is oriented 45 degrees apart from a next adjacent receiver with respect to a center of the support body.[0014; #10 in Fig 1 has 8 microphones arranged in equal intervals around a circular body and therefore 360/8=45 degrees]
It would have been obvious to one of ordinary skill in the art to have modified the transmitter/receiver array of Leabman in claim 1 with the eight microphones in a circular arrangement in Omachi in order to more effectively gather sound from all directions.
Regarding claim 15, Leabman does not explicitly teach the plurality of transmitters includes eight transmitters and each respective transmitter is oriented 45 degrees apart from a next adjacent transmitter with respect to a center of the support body. [Though Leabman 0137 has transducer elements #204 being able to transmit and receive sound waves]
Omachi teaches the plurality of transmitters includes eight transmitters and each respective transmitter is oriented 45 degrees apart from a next adjacent transmitter with respect to a center of the support body.[0014; #10 in Fig 1 has 8 microphones arranged in equal intervals around a circular body and 360/8=45 degrees]
It would have been obvious to one of ordinary skill in the art to have modified the transducers capable of transmission and reception in the array of Leabman in claim 1 with the eight microphones in a circular arrangement in Omachi in order to more effectively project sound to all directions.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman (US 20190222070 A1) in view of Zakarauskas (US 5526433 A) as applied to claim16 above, and further in view of Abraham (US 20160323668 A1).
Regarding claim 17, Leabman teaches the housing includes at least one of (4) sound- permeable materials at portions of the housing near the plurality of receivers and portions of the housing near the plurality of transmitters. [#202 in Fig 2A; 0081 teaches sound permeable material].....
Leabman does not explicitly teach gratings or openings at portions of the housing near the plurality of receivers and portions of the housing near the plurality of transmitters. [Though such things would be well known in the art and 0135 teaches a mesh where the transmitter is embedded and transmitters generally have openings or gratings near the receivers or transmitters].
Abraham teaches gratings or openings at portions of the housing near the plurality of receivers and portions of the housing near the plurality of transmitters.[#102 in Fig 1; 0033 teaches gratings/openings over microphone array; 0061 teaches array can be for transmitter and receiver]
It would have been obvious to one of ordinary skill in the art to have modified the transmitter/receiver array of Leabman in claim 1 with the openings in the screen over the microphone array in Abraham in order to create an a path for the sound while still protecting the array.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645